 1

 2

 3

 4

 5

 6

 7

 8
                         UNITED STATES DISTRICT COURT
 9
                                 EASTERN DISTRICT OF CALIFORNIA
10

11   NICOLE JONES,                                      Case No. 1:19-cv-01049-SAB

12                  Plaintiff,                          ORDER VACATING NOVEMBER 27, 2019
                                                        FINDINGS AND RECOMMENDATIONS
13          v.                                          AND GRANTING EXTENSION OF TIME
                                                        TO PAY FILING FEE
14   COMMISSIONER OF SOCIAL SECURITY,
                                                        (ECF Nos. 9, 10)
15                  Defendant.
                                                        FOURTEEN DAY DEADLINE
16

17          On July 31, 2019, Nicole Jones (“Plaintiff”) filed the complaint in this action seeking

18 judicial review of the final decision of Defendant Commissioner of Social Security

19 (“Defendant”) denying her application for benefits under the Social Security Act. (ECF No. 1.)
20 On October 23, 2019, an order issued denying Plaintiff’s application to proceed without

21 prepayment of fees and requiring that the filing fee be paid within thirty days. (ECF No. 8.) The

22 filing fee was not paid and on November 27, 2019 findings and recommendations issued

23 recommending dismissing this action for failure to pay the filing fee.        (ECF No. 9.)     On

24 December 4, 2019, objections to the findings and recommendations were filed stating that the

25 failure to pay the filing fee was due to an error calendaring the deadline and requesting an

26 extension of time to pay the filing fee. (ECF No. 10.)
27          Based on the objections that were filed, the Court shall vacate the November 27, 2019

28 findings and recommendations and grant Plaintiff an extension of time to pay the filing fee.

                                                    1
 1          Accordingly, IT IS HEREBY ORDERED that:

 2          1.      The findings and recommendations, filed November 27, 2019, (ECF No. 9) is

 3                  VACATED;

 4          2.      Plaintiff SHALL PAY the filing fee of four hundred dollars ($400.00) in full

 5                  within fourteen days of the date of entry of this order; and

 6          3.      Plaintiff is advised that failure to pay the filing fee in compliance with this order

 7                  will result in the dismissal of this action.

 8
     IT IS SO ORDERED.
 9

10 Dated:        December 5, 2019
                                                           UNITED STATES MAGISTRATE JUDGE
11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28

                                                       2
